DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is Response to Amendments/REMARKS, filed on 01/05/2021.
Claims 1—20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LUKACS” et al. (US 2019/0042781 A1) in view of “Sharpe” et al. (US 2014/0007239 A1).

Regarding Claims 1 and 11.  LUKACS disclose A method and A non-transitory computer readable medium containing software that detects data corruption in a storage device, comprising: 
see FIGS.1 and 2, where LUKACS disclose secure storage device 24 having Primary and Secondary storage(s) 30/32] for at least one of: unusual access patterns or unusual data manipulation of reading and/or writing the data [LUKACS disclose “protecting against security threats, … unauthorized access to private data (Abstract); LUKACS also computer security module (CSM) 44 protecting host system against malware, and Storage mediator 42 (FIG.3-A, 3-B) that enables reading/writing of data from/to primary storage device (par.0033)]; and 
providing an indication in response to detecting one of: unusual access patterns or unusual data manipulation of reading and/or writing the data [see FIGS. 5—7, where LUKACS disclose detecting unusual access (par.0048—0054, …].
	
LUKACS may not expressly disclose; but, Sharpe, analogues art, disclose a mechanism of tracking data access patterns [see for e.g., par.0140, 0141, 0145, and 0203, etc.]. 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of LUKACS by incorporating file access tracking teaching of Sharpe for the benefit of determining access trends and performances.

Claim(s) 2—8, 10, 12—18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LUKACS” et al. (US 2019/0042781 A1) in view of “Sharpe” et al. (US 2014/0007239 A1), and further in view of “Saika” (US 8166548 B2).

CS in view of Sharpe further disclose claims 2, 12.    A method, medium, wherein the unusual access patterns are determined based on at least one of: a number of data reads per unit time or a number of data writes per unit time [see FIG.5, where Saika disclose read/write ration in a period of time (col.9, lines 3—45)]. 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of LUKACS by incorporating the teaching of Saika for the benefit of protecting storage devices from unauthorized access (such as virus).

LUKACS in view of Sharpe, and further in view of Saika further disclose claims 3, 13.    A method, medium,  wherein the number of data reads per unit time and the number of data writes per unit time are determined using a counter of a flag that is set each time a data portion is accessed [see FIG.2, where Saika disclose ADDED PATTERN COUNT 204 and ADDITION FLAG 214 (col.6, lines 21—67)]. The motivation to combine is the same as that of claim 2 above.


LUKACS in view of Sharpe, and further in view of Saika further disclose claims 4, 14.    A method, medium, wherein thresholds that are based on prior data accesses are used to determine unusual access patterns [see FIGS.10, 15 and 16, where Saika discloses determining CPU utilization @step 1005 and pattern count threshold @step 1602]. The motivation to combine is the same as that of claim 2 above.

see Abstract, and FIG.8, @step 170 of Harlacher]. 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of LUKACS/Sharpe by incorporating the threshold determining teaching of Harlacher for the benefit of  storage optimization in a de-duplication system using fixed pattern chunk data.

LUKACS in view of Sharpe, and further in view of Saika/Harlacher further disclose claims 5, 15.    A method, medium, wherein a user sets different thresholds for different portions of the data [see FIGS.10, 15 and 16, where Saika discloses determining CPU utilization @step 1005 and pattern count threshold @step 1602]. The motivation to combine is the same as that of claim 2 above.

LUKACS in view of Sharpe, and further in view of Saika/Harlacher further disclose claims 6—8, and 16—8.    A method, medium, wherein a cyclic threshold is used for cyclic access data and a level threshold is used for non-cyclic data [Saika and Harlacher disclose cyclic/interval access; for e.g., time window and proration rate (FIGS.8 and 9 of Saika)]; wherein the thresholds are based on averages for access rates, and, wherein each of the thresholds correspond to one of the averages multiplied by a constant [see FIG.8 of Harlacher, where applying statistical and machine-learning models is disclosed].
The motivation to combine is the same as that of claims 2 and 4 above.

LUKACS in view of Sharpe, and further in view of Saika/Harlacher further disclose claims 10, 20.    A method, medium, according to claim 1, wherein the indication is provided to an operator [see FIGS.1 of Saika/Harlacher]. The motivation to combine is the same as that of claim 2 above.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LUKACS” (US 2019/0042781 A1) in view  of “Sharpe” et al. (US 2014/0007239 A1), and further in view of “Dhuse” et al. (US 2017/0192688 A1).

LUKACS in view of Sharpe fail to further disclose claims 9, 19; but Dhuse, analogues art, disclose A method, medium, wherein data manipulation includes at least one of: deletion [par.0082], encryption, and compression [par.0033-0034, 0040]. 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of LUKACS/Sharpe by incorporating the encryption/compression, deletion teaching of Dhuse for the benefit of maintaining data storage systems.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434